     Case 1:20-cv-01583-DAD-EPG Document 13 Filed 02/18/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KEVIN JONES,                                      No. 1:20-cv-01583-NONE-EPG-HC
12                      Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATION, DISMISSING
13          v.                                         PETITION FOR WRIT OF HABEAS
                                                       CORPUS, DIRECTING CLERK OF COURT
14   GAVIN NEWSOM,                                     TO ASSIGN DISTRICT JUDGE AND CLOSE
                                                       CASE, AND DECLINING TO ISSUE A
15                      Respondent.                    CERTIFICATE OF APPEALABILITY
16                                                     (Doc. No. 12)
17

18          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

19   pursuant to 28 U.S.C. § 2254. On December 9, 2020, the magistrate judge issued findings and

20   recommendations recommending that the petition be dismissed without prejudice to the refiling

21   of the claims in a civil rights action brought under 42 U.S.C. § 1983. (Doc. No. 12.) Although

22   served by the court upon petitioner at his address of record, on December 28, 2020, the findings

23   and recommendations were returned to the court as undeliverable because petitioner refused

24   delivery. To date, petitioner has filed no objections, and the time for doing so has passed.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

26   de novo review of the case. Having carefully reviewed the entire file, the court holds the findings

27   and recommendation to be supported by the record and proper analysis. Petitioner fails to state a

28   cognizable claim for federal habeas corpus relief because he challenges conditions of his
                                                      1
     Case 1:20-cv-01583-DAD-EPG Document 13 Filed 02/18/21 Page 2 of 2


 1   confinement rather than any aspect of his underlying criminal conviction or sentence or the fact or

 2   duration of his confinement. (See Doc. No. 12 at 2–3.) As explained by the assigned magistrate

 3   judge, challenges to conditions of confinement, including allegations of forced or involuntary

 4   medication, must be brought under § 1983. (Id. at 2.)

 5          Having found that petitioner is not entitled to habeas relief, the court now turns to whether

 6   a certificate of appealability should issue. A petitioner seeking a writ of habeas corpus has no

 7   absolute entitlement to appeal a district court’s denial of his petition, and an appeal is only

 8   allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003); 28 U.S.C.

 9   § 2253. The court should issue a certificate of appealability if “reasonable jurists could debate

10   whether (or, for that matter, agree that) the petition should have been resolved in a different

11   manner or that the issues presented were ‘adequate to deserve encouragement to proceed

12   further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S.

13   880, 893 & n.4 (1983)). In the present case, the court finds that reasonable jurists would not find

14   the court’s determination that the petition should be dismissed debatable or wrong, or that

15   petitioner should be allowed to proceed further. Therefore, the court declines to issue a certificate

16   of appealability.

17          Accordingly,

18          1. The findings and recommendations issued on December 9, 2020 (Doc. No. 12) are

19               adopted;

20          2. The petition for writ of habeas corpus is dismissed;
21          3. The Clerk of Court is directed to assign a district judge to this case for the purpose of

22               closing the case and then to close the case; and

23          4. The court declines to issue a certificate of appealability.

24   IT IS SO ORDERED.
25
        Dated:     February 18, 2021
26                                                         UNITED STATES DISTRICT JUDGE

27

28
                                                       2
